Hall, Justice.
The defendant, with a number of others, came together in a violent and tumultuous manner, and by menaces and threats, endeavored to rescue from the hands of an officer a party he had arrested and held in custody to answer for an offence against the laws of the State. Upon being convicted of riot and sentenced, he sought a new trial, which was refused him, and he alleges that the judgment refusing it was erroneous, because he was not amenable to the law for simply making a noise or behaving tumultuously, violence being an essential ingredient in the offence of riot, and as he did not strike the officer, or any of his posse, or any other person in the crowd, he was guilty of no unlawful act of violence, or of any other act done in a violent and tumultuous manner; but if an assault upon an officer of the law by a mob, of which defendant was one, who tumultuously endeavored to rescue a prisoner from his custody, be not an unlawful act of violence, then we are at a loss to know what would constitute such an act. Code, §4514, and citations. Stokes et al. vs. State, 73 Ga. 816. There is nothing in the case of Barron et al. decided at February term, 1885, 74 Ga. 833, in conflict with this ruling.
Judgment affirmed.